DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S COMMENT AND

STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion

1. The prior art Stock et al. (U.S. Publication No. 2015/0233999 A1) discloses a sensor configured to detect a sound level representative of ultrasonic emissions radiating from electrical equipment to be monitored; and a computer system in communication with the sensor, wherein the computer system is programmed to determine whether the electrical equipment is experiencing one or more of arcing, tracking, or corona based on the sound level detected by the sensor. The prior art fails to teach in combination with the rest of the limitations in the claim:  “a panel mounted on the housing for the electrical distribution equipment cabinet via a retaining mechanism, the retaining mechanism securing the panel to the electrical distribution equipment cabinet, the housing defining a cabinet opening in the electrical distribution equipment cabinet, the panel adapted to be mounted
over the cabinet opening, a first side of the mounted panel positioned on the interior
side of the electrical distribution equipment cabinet, a second side of the mounted
panel positioned on the exterior side of the electrical distribution equipment cabinet”.

Allowable Subject Matter

2.    Claims 1-27 are allowed.
3.    The following is an examiner's statement for reasons for allowance:
“a panel mounted on the housing for the electrical distribution equipment cabinet via a retaining mechanism, the retaining mechanism securing the panel to
the electrical distribution equipment cabinet, the housing defining a cabinet opening
in the electrical distribution equipment cabinet, the panel adapted to be mounted
over the cabinet opening, a first side of the mounted panel positioned on the interior
side of the electrical distribution equipment cabinet, a second side of the mounted
panel positioned on the exterior side of the electrical distribution equipment cabinet”.

Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein the output socket is mounted on a panel, the panel mounted on the housing for the electrical distribution equipment cabinet via a retaining mechanism, the retaining mechanism securing the panel to the electrical distribution equipment cabinet, the housing defining a cabinet opening in the electrical distribution equipment cabinet, the panel adapted to be mounted over the cabinet opening; and, generating, via the external device, an audible sound based on the detected signal, whereby the electrical fault may be audibly monitored by an user of the external device.”

Regarding claim 27, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “wherein the sensor is mounted on a first side of a panel that is mounted on the housing for the electrical distribution equipment cabinet via a retaining mechanism, the retaining mechanism securing the panel over a cabinet opening, the first side of the mounted panel positioned on the interior side of the electrical distribution equipment cabinet: and, an output connector mounted on the interior side of the housing for the electrical distribution equipment cabinet, the output connector operably connected to the transducer, the transducer adapted to transmit the electrical audio signal to the output connector, the output connector adapted to wirelessly transmit the electrical audio signal to an external device.”


Claims 2 and 7-13 are allowable due to its dependency on claim 1; claims 3-5 are allowable due to their dependencies on claim 2; claim 6 is allowable due to its dependency on claim 5; claims 14 and 15 are allowable due to their dependencies on claim 13; claims 17-22 are allowable due to their dependencies on claim 16; claim 23 is allowable due to its dependency on claim 22; claim 24 is allowable 
	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866